Exhibit 10.22

FORM OF RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of «date» (the
“Award Date”) is between HSN, Inc., a Delaware corporation (the “Corporation”),
and «grantee» (the “Grantee”).

 

1. Award and Vesting of RSUs

(a) Subject to the terms, definitions and provisions of this Agreement and the
Company’s Amended and Restated 2008 Stock and Annual Incentive Plan (the
“Plan”), the Corporation hereby grants to the Grantee «number» restricted stock
units (the “RSUs”). Any defined terms not defined in this Agreement shall have
the meaning ascribed to it in the Plan.

(b) Subject to the terms and conditions of this Agreement and the provisions of
the Plan, the RSUs shall vest and no longer be subject to any restriction in two
equal annual installments commencing on the first anniversary of the Award Date
(the “Vesting Period”).

(c) Notwithstanding the provisions of Section 1(b) and except as provided in
Section 5 of this Agreement, in the event of termination of the Grantee’s
service with the Corporation during the Vesting Period for any reason, all
remaining unvested RSUs shall be forfeited by the Grantee and canceled in their
entirety effective immediately upon such termination.

(d) Nothing in this Agreement shall confer upon the Grantee any right to
continue in the service of the Corporation or any of its affiliates or interfere
in any way with the right of the Corporation or any such Affiliates to terminate
the Grantee’s service at any time, with or without cause.

 

2. Settlement of RSUs

As soon as practicable after any RSUs have vested and are no longer subject to
the Vesting Period, such RSUs shall be settled. Subject to Section 14(d) of the
Plan (pertaining to the withholding of taxes), for each RSU settled pursuant to
this Section 2, the Corporation shall issue (either in book-entry form or
otherwise) one share of Common Stock for each RSU vesting at such time and cause
to be delivered to the Grantee one or more unlegended, freely-transferable stock
certificates in respect of such shares issued upon settlement of the vesting
RSUs. Notwithstanding the foregoing, the Corporation shall be entitled to hold
the shares or cash issuable upon settlement of RSUs that have vested until the
Corporation or the agent selected by the Corporation to manage the Plan under
which the RSUs have been issued (the “Agent”) shall have received from the
Grantee a duly executed Form W-9 or W-8, as applicable.

 

3. Non-Transferability of the RSUs

During the Vesting Period and until such time as the RSUs are ultimately settled
as provided in Section 2 above, the RSUs shall not be transferable by the
Grantee by means of sale, assignment, exchange, encumbrance, pledge, hedge or
otherwise.



--------------------------------------------------------------------------------

4. Rights as a Stockholder

Except as otherwise specifically provided in this Agreement, during the Vesting
Period the Grantee shall not be entitled to any rights of a stockholder with
respect to the RSUs. Notwithstanding the foregoing, if the Corporation declares
and pays dividends on the Common Stock during the Vesting Period, the Grantee
will be credited with additional amounts for each RSU equal to the dividend that
would have been paid with respect to such RSU if it had been an actual share of
Common Stock, which amount shall remain subject to restrictions (and as
determined by the Committee may be reinvested in RSUs or may be held in kind as
restricted property) and shall vest concurrently with the vesting of the RSUs
upon which such dividend equivalent amounts were paid. Notwithstanding the
foregoing, dividends and distributions other than regular quarterly cash
dividends, if any, may result in an adjustment pursuant to Section 5.

 

5. Adjustment in the Event of Change in Stock; Change in Control

(a) In the event of any change in corporate capitalization (including, but not
limited to, a change in the number of shares of Common Stock outstanding), such
as a stock split or a corporate transaction, such as any merger, consolidation,
separation, including a spin-off, or other distribution of stock or property of
the Corporation (including any extraordinary cash or stock dividend), any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or any partial or complete liquidation
of the Corporation, the number of RSUs and the shares underlying such RSUs shall
be equitably adjusted by the Committee (including, in its discretion, providing
for other property to be held as restricted property) as it may deem appropriate
in its sole discretion. The determination of the Committee regarding any such
adjustment will be final and conclusive.

(b) With respect to the awards evidenced by this Agreement, subject to paragraph
(e) of Section 10 of the Plan, notwithstanding any provision of the Plan to the
contrary, upon Grantee’s termination of service as a Director of the
Corporation, during the one-year period following a Change in Control, by the
Company for other than Cause or Disability or by the Grantee for Good Reason:

(i) any RSUs outstanding as of such date of termination of service which were
outstanding as of the date of such Change in Control shall be fully exercisable
and vested and shall remain exercisable until the later of (i) the last date on
which such RSU would be exercisable in the absence of this Section 5(b) and
(ii) the first anniversary of such Change in Control;

(ii) the restrictions and deferral limitations applicable to any RSU shall
lapse, and such RSU outstanding as of such date of termination which were
outstanding as of the date of such Change in Control shall become free of all
restrictions and become fully vested and transferable; and

(iii) all RSUs outstanding as of such date of termination which were outstanding
as of the date of such Change in Control shall be considered to be earned and
payable in full, and any restrictions shall lapse and such RSUs shall be settled
as promptly as is practicable in the form set forth in this Agreement and the
Plan.

 

2



--------------------------------------------------------------------------------

6. Payment of Transfer Taxes, Fees and Other Expenses

The Corporation agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of shares received by an
Grantee in connection with the RSUs, together with any and all other fees and
expenses necessarily incurred by the Corporation in connection therewith.

 

7. Other Restrictions

(a) The RSUs shall be subject to the requirement that, if at any time the
Committee shall determine that (i) the listing, registration or qualification of
the shares of Common Stock subject or related thereto upon any securities
exchange or under any state or federal law, or (ii) the consent or approval of
any government regulatory body, then in any such event, the award of RSUs shall
not be effective unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.

(b) The Grantee acknowledges that the Grantee is subject to the Corporation’s
policies regarding compliance with securities laws, including but not limited to
its Securities Trading Policy (as in effect from time to time and any successor
policies), and, pursuant to these policies, if the Grantee is on the
Corporation’s insider list, the Grantee shall be required to obtain
pre-clearance from the Corporation’s General Counsel prior to purchasing or
selling any of the Corporation’s securities, including any shares issued upon
vesting of the RSUs, and may be prohibited from selling such shares other than
during an open trading window. The Grantee further acknowledges that, in its
discretion, the Corporation may prohibit the Grantee from selling such shares
even during an open trading window if the Corporation has concerns over the
potential for insider trading.

 

8. Notices

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Grantee: at the address last provided by the Grantee to the
Corporation.

 

If to the Corporation:   HSN, Inc.      1 HSN Drive      St. Petersburg, FL
33729      Attention: General Counsel      Facsimile: (727) 872-1000   

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 8. Notice and
communications shall be effective when actually received by the
addressee. Notwithstanding the foregoing, the Grantee consents to electronic
delivery of documents required to be delivered by the Corporation under the
securities laws.

 

3



--------------------------------------------------------------------------------

9. Effect of Agreement

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Corporation.

 

10. Laws Applicable to Construction; Consent to Jurisdiction

The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the RSUs are subject to the terms and conditions of the Plan,
which are hereby incorporated by reference.

Any and all disputes arising under or out of this Agreement, including without
limitation any issues involving the enforcement or interpretation of any of the
provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the State of
Delaware, which shall be the exclusive jurisdiction for the resolution of any
such disputes. The Grantee hereby agrees and consents to the personal
jurisdiction of said courts over the Grantee for purposes of the resolution of
any and all such disputes.

 

11. Severability

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

 

12. Conflicts and Interpretation

In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

 

13. Amendment

The Corporation may modify, amend or waive the terms of the RSU award,
prospectively or retroactively, but no such modification, amendment or waiver
shall impair the rights of the Grantee without his or her consent, except as
required by applicable law, NASDAQ or stock exchange rules, tax rules or
accounting rules. The waiver by either party of compliance with any provision of
this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.

 

4



--------------------------------------------------------------------------------

14. Headings

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

 

15. Counterparts

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.

 

16. Data Protection

The Grantee authorizes the release from time to time to the Corporation (and any
of its subsidiaries or affiliated companies) and to the Agent (together, the
“Relevant Companies”) of any and all personal or professional data that is
necessary or desirable for the administration of the Plan and/or this Agreement
(the “Relevant Information”). Without limiting the above, Grantee permits his or
her employing company to collect, process, register and transfer to the Relevant
Companies all Relevant Information (including any professional and personal data
that may be useful or necessary for the purposes of the administration of the
Plan and/or this Agreement and/or to implement or structure any further grants
of equity awards (if any)). Grantee hereby authorizes the Relevant Information
to be transferred to any jurisdiction in which the Corporation, his or her
employing company or the Agent considers appropriate. Grantee shall have access
to, and the right to change, the Relevant Information. Relevant Information will
only be used in accordance with applicable law.

IN WITNESS WHEREOF, as of the date first above written, the parties have
executed this Agreement.

 

HSN, INC. By:  

 

  James P. Warner, Executive Vice President

 

«grantee»

 

5